Federal Natl. Mtge. Assn. v Kletzky (2021 NY Slip Op 01032)





Federal Natl. Mtge. Assn. v Kletzky


2021 NY Slip Op 01032


Decided on February 17, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2019-03371
2019-08043
 (Index No. 510903/16)

[*1]Federal National Mortgage Association, etc., appellant,
vGoldy Kletzky, respondent, et al., defendants.


McCarter & English, LLP, New York, NY (Adam M. Swanson, David S. Mordkoff, and Phillip S. Pavlick of counsel), for appellant.
Law Office of Samuel Katz, PLLC, Brooklyn, NY (Joseph J. Schwartz of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from (1) an order of the Supreme Court, Kings County (Noach Dear, J.), dated July 23, 2018, and (2) an order of the same court dated May 8, 2019. The order dated July 23, 2018, denied the plaintiff's motion for summary judgment on the complaint and granted the cross motion of the defendant Goldy Kletzky pursuant to CPLR 3211(a)(5) to dismiss the complaint insofar as asserted against her as time-barred. The order dated May 8, 2019, insofar as appealed from, in effect, upon reargument and renewal, adhered to the determination in the order dated July 23, 2018.
ORDERED that the appeal from the order dated July 23, 2018, is dismissed, as that order was superseded by the order dated May 8, 2019, made upon reargument and renewal; and it is further,
ORDERED that the order dated May 8, 2019, is affirmed insofar as appealed from; and it is further,
ORDERED that one bill of costs is awarded to the respondent.
The order dated May 8, 2019, is affirmed for reasons stated in Carmike Holding I, LLC v Smith (180 AD3d 744, 747-748), Bank of N.Y. Mellon v Bissessar (172 AD3d 983, 985), and U.S. Bank N.A. v Martin (144 AD3d 891, 892).
DILLON, J.P., AUSTIN, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court